Per Curiam.
On February 24, 1989, Counsel for Discipline of the Nebraska State Bar Association filed a motion for reciprocal discipline pursuant to Neb. Ct. R. of Discipline 21A (rev. 1986), and moved this court to enter an order temporarily suspending respondent, Paul J. Gerdes, from the practice of law in the State of Nebraska.
Rule 21A provides: “Upon receipt by the Court of appropriate notice that a member has been disbarred or suspended in another jurisdiction, the Court shall enter an order imposing the identical discipline, or, in its discretion, suspend the member pending the imposition of final discipline in such other jurisdiction.” The record indicates that on September 12, 1988, the Supreme Court of the State of Colorado suspended respondent from the practice of law in that state for an indefinite period of time during the pendency of disciplinary proceedings against him.
On February 27, 1989, respondent was ordered to show cause on or before March 14 why the motion for reciprocal discipline should not be sustained. Respondent filed a response on March 8, 1989, consenting to an order of this court suspending him from practice.
Therefore, pursuant to rule 21 A, it is the order of this court that the respondent, Paul J. Gerdes, be, and hereby is, suspended from the practice of law pending imposition of final discipline in the State of Colorado, effective immediately.
Judgment of suspension.
White, J., not participating.